193 F.2d 330
In the Matter of ADMIRAL CONTAINER CORPORATION, Debtor. Doris Z. Dodd, a Creditor, Appellant.
No. 10554.
United States Court of Appeals Third Circuit.
Argued December 21, 1951.
Decided January 3, 1952.

Appeal from the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.


1
Robert Carey, Jr., Newark, N. J. (Thomas V. Jardine, Newark, N. J., on the brief), for appellant.


2
Morris M. Ravin, Newark, N. J. (Lionel P. Kristeller, Newark, N. J., of counsel; David N. Ravin, Newark, N. J., on the brief), for receiver.


3
Milton H. Goldberger, Newark, N. J. (Gross & Blumberg, Newark, N. J., on the brief), for appellee.


4
Smith, Schnacke & Compton, Dayton, Ohio (Ford W. Ekey, Dayton, Ohio, on the brief), for creditor-respondent.


5
In proceedings under Chapter XI of the Bankruptcy Act.


6
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.


7
PER CURIAM.


8
The motion to dismiss this appeal as moot is denied.


9
This is an appeal from an order of the District Court in a Chapter XI, 11 U.S.C.A. § 701 et seq., bankruptcy proceeding which confirmed the Debtor's plan of arrangement. The plan was before the District Judge on two occasions. After the first hearing the matter was returned to the Referee for further testimony. D.C., 95 F.Supp. 723. Following the second hearing the Court below confirmed and approved the plan. Our independent scrutiny of the record leads us to the conclusion that the Referee's findings of fact, at the very least are not clearly erroneous and that the District Court's affirmance of those findings was not such a plain mistake as would result in the defeat of justice. The judgment of the District Court will therefore be affirmed. In re Wolf, 3 Cir., 165 F.2d 707.